DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0095337 A1, “Sato”) in view of Nakahara et al. (WO 2015/111682 A1, “Nakahara”) and the evidence provided by Menczel et al. (Thermal Analysis of Polymers, “Menczel”). It is noted that the teachings of Nakahara are based off a machine translation of the reference included with the non-final Office action mailed 08 July 2020.

    PNG
    media_image1.png
    144
    341
    media_image1.png
    Greyscale
With respect to claim 1, Sato teaches a thermoplastic resin laminate, i.e. film, formed of a methacrylic resin layer (B) and a vinyl copolymer resin (A) laminated on both sides of the methacrylic resin layer (B) ([0015]). Sato further teaches the methacrylic resin (B) has a structural unit having no benzene ring in an amount of 90 mol% or more with respect to all the structural units thereof and states that poly(methyl methacrylate) is the preferred component ([0056]). Therefore, Sato’s methacrylic resin (B) corresponds to the methacrylate resin (A) that has methyl methacrylate as at least 90 mol% of all structural units in the methacrylate resin (A). As evidenced by Menczel, poly(methyl methacrylate) (PMMA) has a glass transition temperature of 105°C (see Thermal Analysis of Polymers, Table 2.1, page 68); thus, TgA (°C) is 105°C. Sato teaches the vinyl copolymer (A) contains a (methyl)acrylate structural unit (a) and an aliphatic vinyl structural unit (b), shown below ([0015]).
While there is no explicit teaching from Sato that the (meth)acrylate structural unit (a) is a (meth)acrylic acid ester, given that it is identical to that of the present 1 to C18 alkyl group; and R4 represents a cyclohexyl group having an optional C1 to C4 alkyl substituent ([0015]).
Sato further teaches the vinyl copolymer resin (A), which corresponds to the thermoplastic resin (B) presently claimed, is formed through polymerization of at least one (meth)acrylate monomer and at least one aromatic vinyl monomer followed by hydrogenation of 70% or more of the aromatic double bonds derived from the aromatic vinyl monomer ([0017]); Sato teaches the aromatic vinyl monomer includes styrene and derivatives thereof ([0039-0040]), i.e. a phenyl group. Thus, Sato’s aliphatic structural unit (b) comes from an identical structure as that of (2’) claimed, where R4’ is phenyl group or a phenyl group having a C1-C4 substituent.
Sato teaches the molar ratio of (meth)acrylate structural unit (a) to the aliphatic vinyl structural unit (b), i.e. (a):(b), is 65:35 to 85:15 ([0015]); when redefined to be the ratio of (a):((a)+(b)), this becomes 65:(65+35) to 85:(85+15), which comes out to be 65:100 to 85:100, i.e. 65 to 85 mol%, which lies inside the range claimed. Thus, Sato’s vinyl copolymer (A) corresponds to the thermoplastic resin (B) presently claimed since it is made of identical materials made using monomers in identical ranges as that of the present invention.
While there is no explicit teaching from Sato that the vinyl copolymer (A), i.e. thermoplastic resin (B), has an intrinsic birefringence of from -0.005 to 0.005, given that it is identical to that of the present invention, it would necessarily inherently have an intrinsic birefringence of from -0.005 to 0.005. Sato further teaches the vinyl copolymer 
Lastly, Sato teaches the thickness of the overall article is h+0.1 to h+10.0 mm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0064]). Therefore, when the article is made using a non-grooved roller, i.e. h is 0, then the thickness of the article is 0.1 mm to 10.0 mm (100 µm to 10,000 µm). Sato further teaches the vinyl copolymer resin (A), i.e. the thermoplastic resin (B), has a thickness of h/2+10 to h/2+500 µm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0065]). Therefore, when the thermoplastic resin (B) is formed using a non-grooved roller, it has a thickness of 10 to 500 µm. Since Sato teaches the vinyl copolymer resin (A), i.e. the thermoplastic resin (B), is layered on both side of the methacrylic resin, i.e. the methacrylate resin (A), ([0013]), then the article has a structure of vinyl copolymer resin (A)/methacrylate resin (B)/vinyl copolymer resin (A), i.e. a (B):(A):(B) structure. When the thickness of the thermoplastic resin is 200 µm and the overall thickness of the article is 1000 µm, the thickness of the methacrylate resin is 600 µm (600 = 1000 – 200 – 200), so the thickness ratio of the thermoplastic resin to the methacrylate resin to the thermoplastic resin, i.e. (B):(A):(B), is 1:3:1. Similarly, when the thickness of the thermoplastic resin is 142.9 µm and the overall thickness of the article is 1000 µm, then the thickness of the methacrylate resin is 714.2 µm (714.2 = 1000 – 142.9 – 142.9), and so the thickness 
Sato does not teach wherein the thermoplastic resin laminate, i.e. multilayer thermoplastic resin film, is biaxially stretched, nor wherein a magnification of stretching in at least one stretching direction is 1.2 to 2.0 times.
Nakahara teaches it is beneficial to stretch an acrylic-based film in order to increase the mechanical strength ([0069]), and that the stretching is biaxial and has a stretching of 1.5 to 8 times, i.e. has a magnification of stretching in at least one direction of 1.5 to 8 times ([0007] item [5]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Nakahara further teaches the stretching takes place at a temperature of 100°C to 200°C ([0069[).
Sato and Nakahara are analogous inventions in the field of acrylic-based films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film as taught by Sato to be biaxially stretched in at least one direction of 1.5 to 2.0 times as taught by Nakahara in order to provide a thermoplastic resin film with increased mechanical strength (Nakahara [0069]). Since the stretching taught by Nakahara takes place at 100°C to 200°C (Nakahara [0069]), and TgB is 110 to 140°C (Sato [0055]), then the stretching temperature is from TgB-40°C (stretching at 100°C and TgB of 140°C) to TgB+90°C (stretching at 200°C and TgB of 110°C), which overlaps with that presently claimed.
With respect to claim 2, Nakahara teaches it is desirable for the stretched thermoplastic resin film to have an in-plane retardation Re of 5 nm or less and a thickness direction retardation Rth of -5 nm to 5 nm in order to suppress the influence of retardation on display characteristics when the film is used in an image display device ([0073]).
With respect to claim 9, Sato teaches the thickness of the thermoplastic resin laminate is h + 0.1 to h + 10.0 mm, where h represents a groove depth of a pattern forming roller; when a mirrored roller having no groove is used, then h is 0 ([0064]). Thus, when the laminate is formed using a mirrored roller, i.e. h is 0, then the thickness of the thermoplastic resin laminate is 0.1 to 10.0 mm (100 µm to 10,000 µm). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the thermoplastic resin laminate, including over values presently claimed, in order to provide a laminate with good thickness precision and appearance ([0064]).
With respect to claim 11, Sato teaches the vinyl copolymer (A), corresponding to the thermoplastic (B) as set forth above, may include an antioxidant, UV-absorber, an antistatic agent, a release agent, a lubricant, a dye, and a pigment ([0067]).
With respect to claim 12,
With respect to claim 13, Sato teaches the laminate may be used as a transparent protective film ([0069]).
Sato does not teach that the laminate may be used as a polarizer protective film.
While there is no teaching that the transparent protective film is a polarizer protective film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. polarizer protective film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a film identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
Alternatively, Nakahara teaches the use of the film comprising methacrylic resin as a polarizer protective film ([0007], item [6]). Therefore, it would have been obvious to 
With respect to claims 14-15, Sato in view of Nakahara teaches that stretching the film may be done from 100°C to 200°C (Nakahara [0069]), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the stretching temperature, including over values as presently claimed, in order to provide a thermoplastic resin laminate with increased mechanical strength (Nakahara [0069]).
With respect to claims 16-17, Sato teaches the ratio by mole of the (meth)acrylate structural unit (a) to the aliphatic vinyl structural unit (b) is 65:35 to 85:15 ([0032]); when redefined to be the ratio of (a)/((a)+(b)), then this becomes 65 to 85 mol%, overlapping that which is presently claimed. While there is no explicit teaching regarding the ratio of the structural unit (b’), given that Sato teaches the polymer (B) claimed and it being made through an identical process, i.e. hydrogenation of 70% or more of the aromatic double bonds derived from the aromatic vinyl monomer ([0017]), where the structure is identical to that of the structure (2’) claimed and the aromatic vinyl monomer is made from styrene and derivative thereof ([0039-0040]), it is the examiner’s position that the ratio before and after hydrogenation would be identical, and thus the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of (a):((a)+(b)), including over values presently claimed, in order to provide a vinyl copolymer resin having sufficient heat resistance (Sato [0033]).

Response to Arguments
Due to the cancellation of claim 10, the 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections of claim 10 are withdrawn.
Due to the amendment of claim 11, the 35 U.S.C. 112(b) rejection of claim 11 is withdrawn.
Applicant’s arguments filed 06 May 2021 have been fully considered but are not persuasive.
Applicant argues the claimed features in claims 1-2, 9, and 11-17 achieve unexpectedly good results and point to Examples 1-6 and the Comparative Examples 1-5 and a declaration for support. Applicant’s arguments remain unpersuasive for the following reasons.
In response to Applicant’s argument of unexpectedly good results, the data is unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses two specific types of Polymer (B) with two 
Additionally, the data uses one specific type of Polymer (A) while the present claims broadly require a methacrylate polymer A having at least 90 mol% of all structural units being methyl methacrylate. There is no data at the lower end point of methyl methacrylate content, i.e. a polymer A having 90 mol% of all structural units being methyl methacrylate.
Further, the data relates to specific birefringence values for the thermoplastic resin (B), i.e. -0.0003 and +0.0021, while the claims broadly require a birefringence from -0.005 to 0.005. There is no data at the upper and lower end points of the birefringence values, i.e. at -0.005 and 0.005.
Furthermore, the data relates to specific glass transition temperatures for the polymer (B), i.e. 120°C for both (B1) and (B2), while the claims broadly require a glass transition temperature of 120°C to 145°C. There is no data at the upper end point of the glass transition temperature, i.e. at 145°C.
In addition, the data relates to a specific difference between the glass transition temperature of the resin (A) (TgA) and the glass transition temperature of resin (B) (TgB), i.e. TgB – TgA = 15°C, while the claims broadly require a difference of 12°C to 36°C. There is no data at the lower and upper end points of the difference of the glass transition temperatures, i.e. 12°C and 36°C.
Additionally, the data relates to one specific magnification of stretching in at least one direction, i.e. 1.85 times, while the claims broadly require a magnification of 
Lastly, the data relates to specific stretching temperatures, i.e. 150°C, 160°C, 170°C, and 130°C, while the claims broadly require a stretching temperature of TgB+30 to TgB+60. As noted above, the data relates to only one specific TgB, i.e. 120°C. Therefore, there is no data at the upper end point of the stretching temperature, i.e. TgB+60 = 180°C.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Applicant argues that contrary to the examiner’s position, the evidence of unexpected results is commensurate in scope with the scope of the present claims and provide a 1.132 Declaration to support this position.
With respect to resin A, Applicant argues in the response and the Declaration that the only difference between the claimed resin and the exemplified resin is the mole percent of methyl methacrylate units in the resin which “would not be expected” to “significantly affect” the result. However, Applicant does not positively state in the Declaration that the same results of the present invention, i.e. passing “Synthetic Judgement”, would occur for all resin A within the scope of the claims. Does the “result” 
With respect to resin B, Applicant argues in the response and the Declaration that with respect to the amount of monomer (a), data is not needed at the upper and lower ends of the claimed amount given that the exemplified embodiments at 62 mol% and 77 mol% are sufficiently representative of the claimed range and the difference in amounts would not result in a “significant difference” in the observed result and that the specific structure of the polymer “should” not “significantly affect” the results. However, Applicant does not positively state that the same results of the present invention, i.e. passing “Synthetic Judgement”, would occur for all resin B within the scope of the claims. Does the “observed result” or “results” mean the biaxially stretched multilayer thermoplastic resin film passing “Synthetic Judgement”? Given that the examples of the present invention result in either passing or failing “Synthetic Judgement”, it is also not clear what is meant by “significantly affected” or no “significant difference”. Further, with respect to the amount of monomer (a), Comparative Example 2 of the present invention establishes that the amount of monomer (a) does affect the biaxially stretched multilayer 
With respect to the birefringence, Applicant argues in the response and the Declaration that the exemplified embodiments are sufficiently representative of the claimed range in the Declaration and also state in the response they do not “believe” that the difference between the exemplified values and the claimed endpoints would result in a “significant difference” in the observed result. However, Applicant does not positively state in the Declaration that the same results of the present invention, i.e. passing “Synthetic Judgement”, would occur for all claimed birefringence values. Does the “observed result” mean the biaxially stretched multilayer thermoplastic resin film passing “Synthetic Judgement”? Given that the examples of the present invention result in either passing or failing “Synthetic Judgement”, it is also not clear what is meant by not resulting in a “significant difference”. Therefore, it is not clear from or established in the Declaration that any claimed birefringence value would result in a biaxially stretched multilayer thermoplastic resin film passing “Synthetic Judgement”.
With respect to the glass transition temperature for Polymer B, the difference in Tg between resin A and resin B, and the magnification, Applicant argues in the response and the Declaration that the difference between the claimed values and those exemplified in the data would not significantly impact the observed result and they do 
With respect to the stretching temperatures, Applicant argues in the response and the Declaration that the four representative values exemplified are sufficient to draw the conclusions that were drawn and that an additional point at 180°C would not change the conclusions. However, it is not clear what is meant by “the conclusions”. Applicant does not positively state in the Declaration that the same results of the present invention, i.e. passing “Synthetic Judgement”, would occur at 180°C. Further, Comparative Example 1 establishes that the stretching temperature does affect the biaxially stretched multilayer thermoplastic resin film, so it is not clear how Applicant can state that the amount would not change the conclusions. With respect to the stretching temperature, it is suggested that the claim be amended so that the upper value is 170°C.
Claims 1-2, 9, and 11-17 remain rejected under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787